Order issued September 14, 2012

 

Qtnurt of Qppeals
For The

first Eistrttt of mental!

NO. 01-12~00709-CV

CHRISTINE E. REULE, Appellant

V.

M & T MORTGAGE, M & T BANK BAYVIEW LOAN SERVICING, LLC,
BAYVIEW FINANCIAL TRADING GROUP, LP, BAYVIEW FINANCIAL,
LP, HUGHS, WATTERS, ASKANASE, LLP, Appellees

On Appeal from 234th District Court
Harris County, Texas
Trial Court Cause No. 0875636

 

MEMORANDUM ORDER

Appellant has ﬁled a motion to transfer this case to the Court of Appeals for the

Fourteenth District of Texas because it is related to the following case previously ﬁled there:

Christine E. Reule v. RLZ Investments, Inc., No. 14-11-01002-CV. The motion is granted.
Pursuant to this Court’s Local Rule 1.5, this case is transferred to the Fourteenth Court. The

Clerk of this Court shall send to the Clerk of the Fourteenth Court: (1) the clerk’s record and

reporter’s record, if any; (2) all documents ﬁled in this case; and (3) certiﬁed copies of all orders,
judgments, and opinions from this Court, if any. The Clerk shall keep the original of all orders,

judgments, and opinions of this court.

 
   

Chief Jus c Sherry Radack
Acting In‘dwidually